MEMORANDUM **
Islam Ahmad Suliman appeals from the 56-month sentence reimposed on remand following his guilty plea conviction for fraud and related activity in connection with identification, in violation of 18 U.S.C. § 1028(a)(3), fraud and related activity in connection with access devices, in violation of 18 U.S.C. § 1029(a)(3), and making a false statement in the application and use *663of a passport, in violation of 18 U.S.C. § 1542. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Suliman contends that this 56-month sentence is unreasonable. The record demonstrates that the district court fully-understood Sulimaris requests for a lower sentence and its authority to grant them. A review of the record reveals that appellant’s contentions are without merit and the sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.